This matter came before this Court on the Application to Resign From the Practice of Law by James Dorsey Wright and the response of Bar Counsel, and
The Court having considered the Application and the Response of Bar Counsel, it is this 27th day of September, 2016
ORDERED, by the Court of Appeals of Maryland, that the resignation of James Dorsey Wright from the Bar of the State of Maryland is hereby accepted and it is further
ORDERED that the Clerk of the Court shall remove the name of James Dorsey Wright from the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client *461Protection Fund and the Clerks of all judicial tribunals in this State.